DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2020 have been entered and considered. Initialed copy/copies of the PTO-1449 by the Examiner is/are attached.

Drawings
The drawings filed on March 03, 2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to because they fail to label the boxed in Figures 1-4; for e.g. in Fig 1, S1 should be labeled input images.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the 

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets



Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 



Allowable Subject Matter
Claims 1-17 are allowed.
The closest prior art of record is Khodabandeh (NPL titled: COMPUTED TOMOGRAPHY NOISE REDUCTION BASED ON TOTAL VARIATION MINIMIZATION AND MORPHOLOGICAL COMPONENT ANALYSIS) in view of Kimura et al (Pub No.: 2020/0104990). Khodabandeh discloses a method for noise reduction in a three-dimensional computed tomography dataset (image decomposition approach to removing noise from low-dose CT images – see abstract), which is reconstructed from two-dimensional projection images recorded with an x-ray device using different recording geometries (several projection from different angles of the same body slice – see section 2.1, [p][002]), the method comprising: in a post-processing section following the reconstruction of the three-dimensional computed tomography dataset (note that 
 	Kimura discloses establishing a first weighting dataset weighting edges more strongly from a subtraction dataset of the first intermediate dataset and the second intermediate dataset (see [p][0045][0075] – where a differential weighted data set is generated which emphases the differences).
 	However, the combination of Khodabandeh and Kimura as a whole does not expressly disclose establishing a noise-reduced result dataset as a weighted sum of the first intermediate dataset and the second intermediate dataset, wherein the first intermediate dataset is weighted with the first weighting dataset, and the second intermediate dataset is weighted with one minus the first weighting dataset, wherein a noise-reduced computed tomography dataset is established as the noise-reduced result dataset or from the noise-reduced result dataset.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mia et al (NPL titled: An algorithm for noise correction of dual-energy computed
tomography material density images) discloses a noise reduction method.
Treece et al (NPL titled: The Bitonic Filter: Linear Filtering in an Edge-Preserving Morphological Framework) discloses a new filter is presented which has better edge and detail preserving properties than a median, noise reduction
 	Brokish (US Patent No.: 9524567) discloses a method and system for iterative computed tomography reconstruction.
 	Abdurahman et al (US Patent No.: 9569864) discloses a method and apparatus for projection image generation from tomographic images.

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRAE S ALLISON whose telephone number is (571)270-1052.  The examiner can normally be reached on Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.